Counsel for appellant, Mrs. Villavaso, say in the application for rehearing:
"That the entire reasoning of the learned opinion is based on the theory that the brothers and sisters of the late Placide Marcelin have been judicially recognized as the forced heirs," and that "This is fatal error; they were never recognized."
The record indicates that these heirs were judicially recognized. At page 8 thereof, we find the following entry:
"C.O.B. 360 Fol. 403, C.D.C. 141769, Sucn. Placide Merceline, Putting following heirs into Possession: — Alexander Mercelin, Henry Mercelin, Uranie Mercelin, Leopold Mercelin, Louise Mercelin, wife of Chas. Petron."
We assume that this entry was correct, as the error, if any, was not pointed out on the original hearing.
But whether these heirs were judicially recognized or not makes no difference so far as the results are concerned. They sold the property to Mrs. Villavaso in June, 1923; at the time the property was sold for taxes, she was the record owner thereof, and the proper notices were served on her personally, and, so far as she is concerned, she has no right to complain. Whatever rights she had to the property were divested by the tax sale.
Rehearing refused. *Page 921